Judge LEWIS
(concurring):
While I agree that it is unnecessary that we address the Constitutional issue in this case, it is probably inevitable that we will do so eventually. In this regard I believe it is noteworthy that we have often referred to the type of regulatory provision that we will be called upon to examine as imposing a “show and tell” requirement. The “tell” portion, if it exists, obviously has a Fifth Amendment/Article 31, U.C.M.J., ring to it. Herein, the applicable provision of the directive proscribes the “[failure to show possession or authorized disposition of tax-exempt motor vehicles when so directed by cognizant authorities.” USCINCPACREP-PHILINST 4066.7Q, General Merchandise Control Regulations in the Republic of the Phillipines, para. 3h, Enel. 6 (16 August 1984). Might this provision, on its face, more aptly be described as imposing a “show or show” requirement? While this is probably not a particularly catchy description, it may be more accurate in terms of its legal implications than the one we have historically used.